Citation Nr: 1143961	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to continued special monthly pension based on the need for regular aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from March 1975 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which discontinued entitlement to special monthly pension due to need of aid and attendance of another person, effective April 4, 2005.  


FINDINGS OF FACT

1.  The Veteran's combined nonservice-connected disability rating for pension purposes is 100 percent for non-Hodgkin's lymphoma. 

2.  Insofar as the Veteran requires continued assistance with certain activities of daily living and needs to be accompanied when leaving his house, he requires the regular aid and assistance of another person. 


CONCLUSION OF LAW

The criteria for continued entitlement to special monthly pension benefits based on the need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting entitlement to special monthly pension benefits based on the need for aid and attendance of another person, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary. 

II.  Analysis

The Veteran contends that he is entitled to continued special monthly pension benefits based on the need for regular aid and attendance, or due to housebound status.  Specifically, the Veteran asserts that his wife has to help with his every day medical needs, dressing, bathing, getting in and out of the house, and other daily activities.  He also states that he cannot drive anymore due to his medicine that makes him sleepy and that he has to have someone with him all the time when he tries to get out of the house due to his weak condition.  The Veteran's wife submitted a statement in March 2011 contending that the Veteran was not independent in activities of daily living and had non-Hodgkin's lymphoma and was sick most of the time.  He was undergoing chemotherapy on a regular basis and had been since 2003.  His wife stated that she took out the garbage and did all the cleaning and cooking and also handled the financial affairs.  Additionally, she stated that she did all of the driving and helped the Veteran with his daily needs.

Under 38 U.S.C.A. § 1521, a veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability or disabilities that are not the result of the veteran's willful misconduct is to receive VA pension.  38 U.S.C.A. § 1521(a).  Additionally, 38 U.S.C.A. § 1521  provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran (1) is in need of regular aid and attendance, or (2) has a disability rated as permanent and total and either has an additional disability or disabilities ratable at 60%, or is permanently housebound. 38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. § 3.351(a)-(d). 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Specifically, a veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c). 

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See id.  The Board notes that it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  Rather, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

A determination that the veteran is "bedridden" will also be a proper basis for finding that the veteran is in need of aid and attendance.  See 38 C.F.R. § 3.352(a). "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  In this regard, the Board notes that the fact that the veteran has voluntarily taken to bed, or that a physician prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure, will not suffice.  Id.  Moreover, a determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran's condition is such as would require him to be in bed.  Id.  

The Board also highlights that the performance of the necessary aid and attendance service by a relative of the beneficiary, or other member of his or her household will not prevent the granting of the additional special monthly pension allowance.  See 38 C.F.R. § 3.352(c) . 

If the veteran does not qualify for the increased benefits of aid and attendance, increased compensation benefits may still be payable to the veteran if he has a single permanent disability rated as 100 percent disabling, and (1) has additional disability/disabilities independently ratable at 60 percent, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is "permanently housebound" by reason of disability/disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).  A veteran is considered to be "permanently housebound" when he is substantially confined to his dwelling and the immediate premises, or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability/disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).  In this regard, the Board highlights that the requirement that the veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the veteran is simply unable to leave the home to earn a living, as opposed to requiring that the veteran be unable to leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216, 222 (2006); see also Howell v. Nicholson, 19 Vet. App. 535 (2006) (holding that leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not "substantially confined" for special monthly compensation and/or housebound benefits). 

Additionally, a veteran is entitled to special monthly pension based on housebound status if (1) he or she is 65 years of age or older, (2) meets the service criteria of 38 U.S.C.A. § 1521(j)  (i.e., he or she has 90 days of wartime service), and (3) possesses a disability that is independently ratable at 60 percent or more, or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c) . See 38 U.S.C.A. § 1513(a).  In other words, when the veteran is 65 or older, the requirement under 38 U.S.C.A. § 1521(e)  that the veteran have a disability that is "permanent and total" is excluded.  Hartness v. Nicholson, 20 Vet. App. 216   (2006); see also Chandler v. Shinseki, 24 Vet. App. 23, 31 (2010) (en banc) (holding that a showing of permanent and total disability (i.e., a 100 percent rating) is not necessary for the award of increased pension benefits once the veteran reaches age 65, as long as the remaining requirements of 38 U.S.C.A. § 1521(e)  are met). 

The Board notes that VA is responsible for determining whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

By way of history, the RO granted entitlement to permanent and total nonservice-connected pension benefits for non-Hodgkin's lymphoma in an August 2003 rating decision, effective July 15, 2003.  His nonservice-connected disability rating for pension purposes is 100 percent.  The RO also granted entitlement to special monthly pension based on the need for aid and attendance of another person.  It was noted that since the medical evidence showed that his prognosis was good, he would be scheduled for a future examination in June 2004 to review his continued entitlement to special monthly pension.  

Before re-evaluation could take place, however, the Veteran's VA benefits were terminated due to his receipt of Social Security Administration (SSA) benefits raising his gross annual income level above the minimum income level for entitlement to VA benefits.   The Veteran was notified in July 2004 that if he wished to reapply for benefits he needed to complete the attached Eligibility Verification Report and Medical Expense Report.  The Veteran subsequently submitted the Medical Expense Report in August 2004 and Improved Pension Eligibility Verification Report in January 2005, which the RO construed as a claim for special monthly pension benefits.  In December 2004, the RO proposed to discontinue entitlement to special monthly pension previously assigned based on the need for aid and attendance of another person, based on the findings reported on an October 2004 VA aid and attendance examination report.  

The RO subsequently discontinued entitlement to special monthly pension due to aid and attendance of another person in an April 2005 rating decision, effective April 4, 2005.  

The October 2004 VA aid and attendance examination notes that the Veteran was diagnosed with diffuse follicular stage IV non-Hodgkin's lymphoma in May 2003 and subsequently underwent chemotherapy until November 2003.  The last scan the VA examiner had seen from the Veteran's private physician, Dr. Garcia, noted complete and clinical radiographical response to treatment.  The Veteran reported that he had weakness in that he would get fatigued after a few hours and had to rest.  He had driven to the examination.  He dressed himself and was able to ambulate.  The examiner's impression was that the Veteran was status post stage IV non-Hodgkin's diffuse follicular lymphoma, status post chemotherapy completed in approximately November 2003 with apparent complete clinical and radiographic response to treatment.  He continued to have some fatigue of unclear etiology.  

The Veteran also submitted a letter from his private physician, Dr. Garcia, dated in July 2003 noting that the Veteran was presently under his care for treatment of non-Hodgkin's lymphoma and would require round-the-clock care from his wife.  A December 2003 letter from Dr. Garcia also notes that the Veteran was totally disabled.

In October 2005, the Veteran submitted a form completed by Dr. Garcia noting that the Veteran was not bedridden.  He also could dress, bathe, go to the bathroom, eat, and walk in and out of the home unassisted.  However, Dr. Garcia noted that the Veteran required the aid and attendance of another person to protect him from the hazards of daily living due to his follicular non-Hodgkin's lymphoma, stage IV with sustained clinical remission following treatment.  It was noted that examinations were performed in April and July 2005.

Another letter from Dr. Garcia dated in September 2007 was submitted noting that the Veteran's wife would be required to remain involved in the Veteran's treatment and might be needed round-the-clock for the Veteran's care and attention.
 
The Veteran was afforded another VA aid and attendance examination in December 2007.  It was noted that the Veteran had been diagnosed with non-Hodgkin's lymphoma in 2003 and had developed a lump in his right groin and underwent biopsy.  He was being treated at a private hospital and had undergone several courses of chemotherapy treatment, the last being two weeks ago, and the next being in one week.  The medications made him really sick and he had to lie down.  His wife did most things for him; she helped with bathing, cooking, cleaning, washing, and housekeeping.  He did not drive anymore.  It was noted that his wife had brought him in for the examination and had driven them.  He was not hospitalized and was not permanently bedridden.  His visual acuity was 20/50 on both sides without glasses.  He was capable of managing benefits and had the capacity to protect himself from hazards and dangers of his daily environment.  He had poor balance affecting his ability to ambulate.  He also required occasional help dressing in that he had difficulty bending forward to put on his shoes and socks.

A May 2010 VA aid and attendance examination report shows the Veteran reported a recurrence of non-Hodgkin's lymphoma in 2007 and had nausea and profound fatigue due to the side effects of chemotherapy.  At the outset of the examination report, the examiner reported that the Veteran was accompanied by an attendant for the examination, a family member.  The examiner also noted that the Veteran was not hospitalized at the time of the examination or permanently bedridden. 

With regard to his ability to protect himself from the hazards/dangers of his daily environment, the examiner noted that the Veteran had weekly bouts of dizziness but that there were no impairments affecting his ability to protect himself from his daily environment and he could perform all self-care functions.  Overall, the examiner commented that the Veteran was largely independent with activities of daily living and did not require aid and attendance at that time.  

The Veteran's doctor, Dr. Garcia, submitted a letter in March 2011 noting that the Veteran was still undergoing chemotherapy on a regular basis and that the Veteran's wife was his caregiver and assisted him throughout the day with his care.

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran is essentially so helpless as to need regular aid and attendance by another person.  In making this determination, the Board notes that the Veteran and his wife are competent to report that the Veteran's wife helps him every day with his medicine, dressing, bathing, getting in and out of the house, other daily activities, and driving, due to his weakened condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran and is wife are also competent to report that the Veteran does not leave his home without his wife and that his wife is always by his side.  See Washington v. Nicholson, 19 Vet. App. 362   (2005) (holding that a Veteran is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted). 

Furthermore, the Veteran's and his wife's reports regarding the Veteran's need for aid and attendance are credible.  The Veteran and his wife have consistently reported that the Veteran does not leave his home unattended and needs his wife's occasional assistance to get dressed, in addition to some help with bathing.  The Veteran and his wife have also consistently reported that the Veteran's wife is responsible for many of the Veteran's activities of daily living, such as preparing the meals, taking out the garbage, cleaning, paying the bills, giving the Veteran his medication, and driving the Veteran around.  Additionally, the Board finds it facially plausible that the Veteran's non-Hodgkin's lymphoma would render him unable to leave his home unattended, and unable to tend to all of his activities of daily living unassisted. 

The medical evidence also shows that the Veteran has undergone chemotherapy treatment for his non-Hodgkin's lymphoma since its diagnosis in 2003 and presently receives chemotherapy treatment every two weeks. The Veteran reported that the treatment makes him very sick and he experiences nausea and fatigue and stays in bed.  He also reported that he experienced intermittent dizziness, which was worst on days one and two post chemotherapy.  As he is receiving this treatment so often and experiences the side effects he has described, the Board finds that this supports his need for care of another person.

Finally, the Board finds it significant that the Veteran's private physician, Dr. Garcia, who has treated the Veteran for his non-Hodgkin's lymphoma has stated multiple times that the Veteran's condition required round-the-clock care from the Veteran's wife.  Dr. Garcia also found that the Veteran required the regular aid and attendance of another person to protect him from the hazards of daily living because of his non-Hodgkin's lymphoma and that he was totally disabled. 

On the other hand, the VA examiner in May 2010 provided an opinion that the Veteran did not require the aid and attendance at that time.  However, the examiner acknowledged that she did not have access to the Veteran's most recent private medical records reflecting his treatment for non-Hodgkin's lymphoma.  The examiner also did not address the opinion in light of the findings on her examination that the Veteran stated that his chemotherapy caused nausea and profound fatigue.  Nor did the examiner address the fact that the Veteran's wife prepared meals and that he required some assistance with dressing and undressing.  For these reasons, the Board finds that the opinion of his private physician has more probative value than that of the May 2010 VA examiner; or at least that the probative values of the two opinions are equally-balanced.

As such, after a careful review of all of the evidence of record, the Board, in its role as a finder of fact, finds that the Veteran is unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others, and as such, finds that the criteria for continued entitlement to special monthly pension based on the need for the regular aid and attendance of another person have been met. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).  Therefore, the Veteran's claim of entitlement to special monthly pension based on the need for regular aid and attendance is granted. 

In making this determination, the Board highlights that the monetary benefit assigned for special monthly pension based on the need for regular aid and attendance of another provides a higher monetary benefit than that assigned for special monthly pension due to housebound status.  See 38 U.S.C.A. § 1521(d), (e).  As such, a person who is in receipt of special monthly pension based on the need for regular aid and attendance is not entitled to separate housebound benefits.  See 38 C.F.R. § 3.351(d).  Accordingly, in light of the Board's grant of entitlement to special monthly pension based on the need for aid and attendance, the issue of entitlement to special monthly pension based on housebound status has been rendered moot. 


ORDER

Entitlement to continued special monthly pension based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


